p0
        THE COURT OF APPEALS OF THE STATE OF WASHINGTON                           ..•••••
                                                                                   CO       •-••I
                          DIVISION ONE                                                      rno
STATE OF WASHINGTON,                                    No. 76915-4-1
                                                                                               7.-orri
                                                                                               ffirno
                         Respondent,

                V.                                      UNPUBLISHED OPINION

KERVIN DANIEL,

                         Appellant.                     FILED:     MAR 1 2 2018

       PER CURIAM-Kevin Daniel appeals the financial obligations imposed

following his conviction for felony violation of a court order. He contends, and the

State concedes, that the trial court erred in failing to determine, and defense

counsel was ineffective for failing to raise, whether his mental health condition

adversely affected his ability to pay the $100 DNA fee. RCVV 9.94A.777(1). We

accept the State's concession.

       Remanded solely to determine Daniel's ability to pay the DNA fee under

RCW 9.94A.777(1).

       FOR THE COURT: